DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Objections
3.	Claims 1-25 are objected to because of the following informalities:  
In line 10 of claim 1: “… green light;  …” should be changed to --… green light, …--;
In line 12 of claim 1: “… from each other; …” should be changed to --… from each other, …--;
In line 16 of claim 1: “… consecutive green pixel; …” should be changed to --… consecutive green pixel, …--;
In line 18 of claim 1: “… the virtual square; …” should be changed to --… the virtual square, …--; 
In lines 21-22 of claim 1: “… a same first length; …” should be changed to --… a first same length, …--; 
In line 24 of claim 1: “… the green pixels; …” should be changed to --… the green pixels, and …--;
In line 26 of claim 1: “… two red pixels;  …” should be changed to --… two red pixels,  …--; 
In line 28 of claim 1: “… first green pixel; and …” should be changed to --… first green pixel, and …--; 
In line 30 of claim 1: “… along its long axis …” should be changed to --… along long axis …--;
In line 31 of claim 1: “… along its short axis …” should be changed to --… along short axis …--; 
In line 2 of claim 4 and line 2 of claim 8: “… has a larger area than that of the first pixel …” should be changed to --… has an area larger than the first green pixel …--.
In line 11 of claim 10: “… the third color of light; …” should be changed to --… the third color of light, …--.
In line 17 of claim 10: “… from each other; …” should be changed to --… from each other; and …--; 
In lines 20-21 of claim 10: “… consecutive green pixel; …” should be changed to --… consecutive green pixel, …--;
In line 23 of claim 10: “… the virtual square; …” should be changed to --… the virtual square, …--; 
In line 27 of claim 10: “… a same first length; …” should be changed to --… a first same length, …--; 
In line 29 of claim 10: “… the first pixels; …” should be changed to --… the first pixels, …--;
In line 31 of claim 1: “… two third pixels;  …” should be changed to --… two third pixels,  …--; 
In line 33 of claim 1: “… the first pixels; and …” should be changed to --… the first pixels, and …--; 
In line 35 of claim 10: “… along its long axis …” should be changed to --… along long axis …--;
In line 36 of claim 10: “… along its short axis …” should be changed to --… along short axis …--; and 
In line 2 of claim 15 and line 2 of claim 20: “… has a larger area than that of the one of the first pixels …” should be changed to --… has an area larger than the one of the first pixels …--.
Appropriate correction is required.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-7, 9-19, 21-23 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 3, 6-10, 13-15, 11, 20, 12, 16, 23-24, 25-27 and 28 of copending Application No. 17/808,983 in view of Phan (U.S. Patent No. US 7,215,347 B2). 

The following is an example for comparing claim 1 of this application with claim 1 of Application No. 17/808,983.
Claim 1 of this application
Claim 1 of Application No. 17/808,983  
An organic light emitting diode (OLED) display, comprising: 
An organic light emitting diode (OLED) display, comprising:
a plurality of individually addressable pixels for displaying an image, the individually addressable pixels being minimum addressable units of the OLED display and comprising: 
a plurality of individually addressable pixels for displaying an image, the individually addressable pixels being minimum addressable units of the OLED display and comprising:
a plurality of red pixels comprising an organic emission layer for emitting red light; 
a plurality of blue pixels comprising an organic emission layer for emitting blue light; and 
a plurality of green pixels comprising an organic emission layer for emitting green light; 
a plurality of red pixels comprising an organic emission layer for emitting red light; 
a plurality of blue pixels comprising an organic emission layer for emitting blue light; and 
a plurality of green pixels comprising an organic emission layer for emitting green light; 
wherein each of the red pixels, the blue pixels, and the green pixels are spaced apart from each other; 
wherein the plurality of red pixels, the plurality of blue pixels, and the plurality of green pixels are spaced apart from one another;
wherein a first one of the green pixels has a center coinciding with a center of a virtual square, each vertex of the virtual square coinciding with a center of a different one of the green pixels and each edge of the virtual square passing through three consecutive green pixels; 


wherein a first one of the red pixels has a center coinciding with a center of a virtual square, each vertex of the virtual square coinciding with a center of a different one of the red pixels;

wherein the boundary of the virtual square only passes through eight of the plurality of pixels, of which four are blue pixels;

wherein at least four green pixels are located entirely within the boundary of the virtual square;
wherein at least two of the blue pixels and at least two of the red pixels are located within the boundaries of the virtual square; 

wherein a shortest distance between the first green pixel and one of the at least two blue pixels within the virtual square as well as a shortest distance between the first green pixel and one of the at least two red pixels within the virtual square is a same first length; 

wherein the first length is smaller than a shortest distance between the first green pixel and an adjacent one of the green pixels; 
wherein a shortest distance between the first red pixel and one of the four green pixels is a first length that is smaller than a shortest distance between two of the four green pixels;


wherein each of the at least two blue pixels has a larger area than each of the at least two red pixels; 

wherein each of the four blue pixels through which the boundary of the virtual square pass has a larger area than each of the four green pixels. 
wherein each of the at least two blue pixels has a larger area than that of the first green pixel; and 

wherein the first green pixel has a convex shape such that a line bisecting the first pixel along its long axis has a greater length than a line bisecting the first pixel along its short axis.



Claim 1 of Application No. 17/808.983 anticipates claim 1 of the instant application except for the limitations “wherein a first one of the green pixels has a center coinciding with a center of a virtual square, each vertex of the virtual square coinciding with a center of a different one of the green pixels and each edge of the virtual square passing through three consecutive green pixels; wherein at least two of the blue pixels and at least two of the red pixels are located within the boundaries of the virtual square; wherein each of the at least two blue pixels has a larger area than that of the first green pixel; and wherein the first green pixel has a convex shape such that a line bisecting the first pixel along its long axis has a greater length than a line bisecting the first pixel along its short axis.” 
Phan (Figs. 1-12) teaches 
wherein a first one (e.g., a green dot at (3,4)) of the green pixels has a center coinciding with a center of a virtual square (Figs. 9.8 and 11a), each vertex of the virtual square coinciding with a center of a different one of the green pixels and each edge of the virtual square passing through three consecutive green pixels (e.g., four edges: ({(3,2), (2,3), (1,4)}, {(1,4), (2,5), (3,6)}, {(3,6), (4,5), (5,4)}, {(5,4), (4,3), (3,2)}) (Figs. 9.8 and 11a);
wherein at least two of the blue pixels (e.g., blue dots at (2,4) and (4,4)) and at least two of the red pixels (e.g., red dots at (3,3) and (3,5)) are located within the boundaries of the virtual square (Fig. 9.8); 
wherein each of the at least two second pixels (e.g., the blue dots at (2,4) and (4,4)) has a larger area than that of the one of the first pixels (e.g., the green dot at (3,4)) (Figs. 9.8, 11b and 12); and 
wherein the one (e.g., the green dot at (3,4) which matches the left lower green dot in Fig. 11b) of the first pixels has a convex shape such that a line bisecting the one of the first pixels along its long axis (a horizontal axis) has a greater length than a line bisecting the one of the first pixels along its short axis (a vertical axis) (Figs. 9.8, 11b and 12). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used dynamic pixels as taught by Phan in an organic light emitting diode display of Application No. 17/808,982 because overlapping of dynamic pixels on the static pixels creates an enhanced resolution at the human’s eye.

Claims 2-7, 9-19, 21-23 and 25 are similarly rejected over claims 4-5, 3, 6-10, 13-15, 11, 20, 12, 16, 23-24, 25-27 and 28 of copending Application No. 17/808,983 in view of Phan.

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 
first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification discloses “disposition process using a fine metal mask to form the green, blue, and red organic light emission layers respectively included in the first pixels 100, the second pixels 200, and the third pixels 300” ([0063], [0071], [0076], [0081], [0085 and [00105]), but the specification does not disclose the order of forming the first pixels, the second pixels, and the third pixels claimed in claims 11-13.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phan.

As to claim 1, Phan (Figs. 1-12) teaches an organic light emitting diode (OLED) display (Organic Light Emitting Diode (OLED) display; col. 1, lines 21-22), comprising: 
a plurality of individually addressable pixels for displaying an image, the individually addressable pixels being minimum addressable units of the OLED display (the pixels generally consist of so-called dots representing the three basic colors red, green and blue; col. 1, lines 49-51) and comprising: 
a plurality of red pixels (red dots 13) comprising an organic emission layer (by inherency of OLED display) for emitting red light (red) (Figs. 1a and 2a); 
a plurality of blue pixels (blue dots 15) comprising an organic emission layer (by inherency of OLED display) for emitting blue light (blue) (Figs. 1a and 2a); and 
a plurality of green pixels (green dots 14) comprising an organic emission layer (by inherency of OLED display) for emitting green light (green) (Figs. 1a and 2a);
wherein each of the red pixels, the blue pixels, and the green pixels are spaced apart from each other (dots 11 are separated by masks 11; col. 4, lines 47-48) (Figs. 3a-3e); 
wherein a first one (e.g., a green dot at (3,4)) of the green pixels has a center coinciding with a center of a virtual square (Figs. 9.8 and 11a), each vertex of the virtual square coinciding with a center of a different one of the green pixels and each edge of the virtual square passing through three consecutive green pixels (e.g., four edges: ({(3,2), (2,3), (1,4)}, {(1,4), (2,5), (3,6)}, {(3,6), (4,5), (5,4)}, {(5,4), (4,3), (3,2)}) (Figs. 9.8 and 11a);
wherein at least two of the blue pixels (e.g., blue dots at (2,4) and (4,4)) and at least two of the red pixels (e.g., red dots at (3,3) and (3,5)) are located within the boundaries of the virtual square (Fig. 9.8); 
wherein a shortest distance between the first green pixel (e.g., the green dot at (3,4)) and one (e.g., the blue dot at (2,4)) of the at least two blue pixels within the virtual square as well as a shortest distance between the first green pixel (e.g., the green dot at (3,4)) and one (e.g., the red dot at (3,3)) of the at least two red pixels within the virtual square is a same first length (Figs. 9.8 and 11a); 
wherein the first length is smaller than a shortest distance between the first green pixel (e.g., the green dot at (3,4)) and an adjacent one (e.g., the green dot at (2,5)) of the green pixels (Figs. 9.8 and 11a); 
wherein each of the at least two blue pixels (e.g., the blue dots at (2,4) and (4,4)) has a larger area than each of the at least two red pixels (e.g., the red dots at (3,3) and (3,5)) (Figs. 9.8, 11b and 12); 
wherein each of the at least two blue pixels (e.g., the blue dots at (2,4) and (4,4)) has a larger area than that of the first green pixel (e.g., the green dot at (3,4)) (Figs. 9.8, 11b and 12); and 
wherein the first green pixel (e.g., the green dot at (3,4) which matches the left lower green dot in Fig. 11b) has a convex shape such that a line bisecting the first pixel along its long axis (a horizontal axis) has a greater length than a line bisecting the first pixel along its short axis (a vertical axis) (Figs. 9.8, 11b and 12). 

As to claim 2, Phan teaches 
wherein the first length is smaller than a shortest distance between one (e.g., the blue dot at (2,4)) of the at least two blue pixels and one (e.g., the red dot at (3,5)) of the at least two red pixels (Figs. 9.8 and 11b).

As to claim 3, Phan teaches 
wherein the first green pixel (e.g., the green dot at (3,4) which matches the left lower green dot in Fig. 11b) has a different shape than the one (e.g., the blue dot at (2,4) which matches the left upper blue dot in Fig. 11b) of the blue pixels and the one (e.g., the red dot at (3,5) which matches the right lower red dot in Fig. 11b) of the red pixels (Figs. 9.8 and 11b).

As to claim 5, Phan teaches 
wherein the one (e.g., the blue dot at (2,4)) of the blue pixels and the one (e.g., the red dot at (3,5)) of the red pixels are four-sided polygons (Figs. 9.8 and 11b).

Claim Rejections - 35 USC § 103

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 10, 14, 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shim (U.S. Pub. No. US 2014/0191202 A1) in view of Phan
.
As to claim 10, Shim (Figs. 1-8) teaches a method for manufacturing an organic light emitting diode (OLED) display (making three sub-pixel regions that each have a top emission OLED micro-cavity structure; (Figs. 8A-8O), comprising: 
depositing, using a fine metal mask, organic light-emitting material configured to emit a first color of light (a green emissive layer 752 can be highly defined using an evaporation deposition technique with a fine metal mask; [0080], lines 11-4; Fig. 8N); 
forming a plurality of first pixels to emit the first color of light (a green subpixel region G) (Figs. 8N-8O); 
depositing, using a fine metal mask, organic light-emitting material configured to emit a second color of light (a blue emissive layer 753 can be highly defined using an evaporation deposition technique with a fine metal mask; [0080], lines 11-4; Fig. 8N); 
forming a plurality of second pixels to emit the second color of light (a blue subpixel region B) (Figs. 8N-8O); 
depositing, using a fine metal mask, organic light-emitting material configured to emit a third color of light (a red emissive layer 751 can be highly defined using an evaporation deposition technique with a fine metal mask; [0080], lines 11-4; Fig. 8N); and 
forming a plurality of third pixels to emit the third color of light (a red subpixel region R) (Figs. 8N-8O). 
Shim does not expressly teach wherein: the first pixels, the second pixels, and the third pixels are individually addressable pixels for displaying an image, the individually addressable pixels being minimum addressable units of the OLED display; each of the first pixels, the second pixels, and the third pixels are spaced apart from each other; one of the first pixels has a center coinciding with a center of a virtual square, each vertex of the virtual square coinciding with a center of a different one of the first  pixels and each edge of the virtual square passing through three consecutive first pixels; wherein at least two of the second pixels and at least two of the third pixels are located within the boundaries of the virtual square; wherein a shortest distance between the one the first pixels and one of the at least two second pixels within the virtual square as well as a shortest distance between the one the first pixels and one of the at least two third pixels within the virtual square is a same first length; wherein the first length is smaller than a shortest distance between the one of the first pixels and an adjacent one of the first pixels; wherein each of the at least two second pixels has a larger area than each of the at least two the pixels; wherein each of the at least two second pixels has a larger area than that of the one of the first pixels; and wherein the one of the first pixels has a convex shape such that a line bisecting the one of the first pixels along its long axis has a greater length than a line bisecting the one of the first pixels along its short axis. 
Phan (Figs. 1-12) teaches wherein: 
the first pixels, the second pixels, and the third pixels are individually addressable pixels for displaying an image, the individually addressable pixels being minimum addressable units of the OLED display (the pixels generally consist of so-called dots representing the three basic colors red, green and blue; col. 1, lines 49-51); 
each of the first pixels, the second pixels, and the third pixels are spaced apart from each other (dots 11 are separated by masks 11; col. 4, lines 47-48) (Figs. 3a-3e); 
one (e.g., a green dot at (3,4)) of the first pixels has a center coinciding with a center of a virtual square (Figs. 9.8 and 11a), each vertex of the virtual square coinciding with a center of a different one of the first  pixels and each edge of the virtual square passing through three consecutive first pixels (e.g., four edges: ({(3,2), (2,3), (1,4)}, {(1,4), (2,5), (3,6)}, {(3,6), (4,5), (5,4)}, {(5,4), (4,3), (3,2)}) (Figs. 9.8 and 11a);
wherein at least two of the second pixels (e.g., blue dots at (2,4) and (4,4)) and at least two of the third pixels (e.g., red dots at (3,3) and (3,5)) are located within the boundaries of the virtual square (Fig. 9.8); 
wherein a shortest distance between the one (e.g., the green dot at (3,4)) the first pixels and one (e.g., the blue dot at (2,4)) of the at least two second pixels within the virtual square as well as a shortest distance between the one (e.g., the green dot at (3,4)) the first pixels and one (e.g., the red dot at (3,3)) of the at least two third pixels within the virtual square is a same first length (Figs. 9.8 and 11a); 
wherein the first length is smaller than a shortest distance between the one (e.g., the green dot at (3,4)) of the first pixels and an adjacent one (e.g., the green dot at (2,5)) of the first pixels (Figs. 9.8 and 11a); 
wherein each of the at least two second pixels (e.g., the blue dots at (2,4) and (4,4)) has a larger area than each of the at least two the pixels (e.g., the red dots at (3,3) and (3,5)) (Figs. 9.8, 11b and 12); 
wherein each of the at least two second pixels (e.g., the blue dots at (2,4) and (4,4)) has a larger area than that of the one of the first pixels (e.g., the green dot at (3,4)) (Figs. 9.8, 11b and 12); and 
wherein the one (e.g., the green dot at (3,4) which matches the left lower green dot in Fig. 11b) of the first pixels has a convex shape such that a line bisecting the one of the first pixels along its long axis (a horizontal axis) has a greater length than a line bisecting the one of the first pixels along its short axis (a vertical axis) (Figs. 9.8, 11b and 12). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used dynamic pixels as taught by Phan in a method for manufacturing an organic light emitting diode display of Shim because overlapping of dynamic pixels on the static pixels creates an enhanced resolution at the human’s eye.

As to claim 14, Phan teaches 
wherein the one (e.g., the green dot at (3,4) which matches the left lower green dot in Fig. 11b) of the first pixels has a different shape than the one (e.g., the blue dot at (2,4) which matches the left upper blue dot in Fig. 11b) of the at least two second pixels and the one (e.g., the red dot at (3,5) which matches the right lower red dot in Fig. 11b) of the at least two third pixels (Figs. 9.8 and 11b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used dynamic pixels as taught by Phan in a method for manufacturing an organic light emitting diode display of Shim because overlapping of dynamic pixels on the static pixels creates an enhanced resolution at the human’s eye.

As to claim 16, Phan teaches 
wherein the one (e.g., the blue dot at (2,4)) of the at least two second pixels and the one (e.g., the red dot at (3,5)) of the at least two third pixels are four-sided polygons (Figs. 9.8 and 11b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used dynamic pixels as taught by Phan in a method for manufacturing an organic light emitting diode display of Shim because overlapping of dynamic pixels on the static pixels creates an enhanced resolution at the human’s eye.

As to claim 17, Phan teaches 
wherein the first pixels include an organic emission layer (by inherency of OLED display) for emitting green light (green), the second pixels include an organic emission layer (by inherency of OLED display) for emitting blue light (blue), and the third pixels include an organic emission layer (by inherency of OLED display) for emitting red light (red) (Figs. 9.8 and 11b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used dynamic pixels as taught by Phan in a method for manufacturing an organic light emitting diode display of Shim because overlapping of dynamic pixels on the static pixels creates an enhanced resolution at the human’s eye.

As to claim 18, Phan teaches 
wherein the first length is smaller than a shortest distance between the one (e.g., the blue dot at (2,4)) of the at least two second pixels and the one (e.g., the red dot at (3,5)) of the at least two third pixels (Figs. 9.8 and 11b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used dynamic pixels as taught by Phan in a method for manufacturing an organic light emitting diode display of Shim because overlapping of dynamic pixels on the static pixels creates an enhanced resolution at the human’s eye.

As to claim 19, Phan teaches 
wherein the one (e.g., the green dot at (3,4) which matches the left lower green dot in Fig. 11b) of the first pixels has a different shape than the one (e.g., the blue dot at (2,4) which matches the left upper blue dot in Fig. 11b) of the at least two second pixels and the one (e.g., the red dot at (3,5) which matches the right lower red dot in Fig. 11b) of the at least two third pixels (Figs. 9.8 and 11b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used dynamic pixels as taught by Phan in a method for manufacturing an organic light emitting diode display of Shim because overlapping of dynamic pixels on the static pixels creates an enhanced resolution at the human’s eye.

As to claim 21, Phan teaches 
wherein the one (e.g., the blue dot at (2,4)) of the at least two second pixels and the one (e.g., the red dot at (3,5)) of the at least two third pixels are four-sided polygons (Figs. 9.8 and 11b). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used dynamic pixels as taught by Phan in a method for manufacturing an organic light emitting diode display of Shim because overlapping of dynamic pixels on the static pixels creates an enhanced resolution at the human’s eye.

Allowable Subject Matter
12.		Claims 8, 20 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art, Phan and Shim, either individually or in combination, does not teach the limitation “wherein the one of the red pixels has a larger area than that of the first pixel” of claim 8 and the limitation “wherein the one of the at least two third pixels has a larger area than that of the one of the first pixels” of claims 20 and 24 in combination with other limitations of the base claim and any intervening claim(s).

Conclusion

13.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Han (U.S. Pub. No. US 2011/0177640 A1) is cited to teach a method for manufacturing an organic light emitting diode (OLED) display, in which the organic emission layer may be formed by a deposition process using a fine metal mask (FMM).


Inquiry
14.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691